Citation Nr: 0717242	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-14 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1971.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following a Remand issued in May 2005.  This 
matter was originally on appeal from a November 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  The Seattle RO 
adjudicated the issues on appeal as a brokered case.   

In April 2005, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  
The veteran also testified at a local hearing before a 
hearing officer at the Fort Harrison RO in October 2004.  
Transcripts of both hearings are associated with the claims 
file and have been reviewed.  


FINDINGS OF FACT

1.  The evidence of record does not show that the 
symptomatology associated with the veteran's service-
connected PTSD more closely approximates occupational and 
social impairment with deficiencies in most areas, such as 
work, school, and family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals that interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and inability to establish and maintain effective 
relationships.   

2.  The veteran is currently service connected for PTSD, 
rated as 50 percent disabling; shrapnel scars, right lower 
leg, rated as noncompensable; and shrapnel scars, left lower 
leg, rated as noncompensable.

3.  The evidence of record shows that the veteran currently 
has permanent employment and is not unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation higher than 50 
percent for the veteran's service-connected PTSD have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2006). 

2.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.341(a), 4.1, 4.15, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Board Remand and the Veterans Claims Assistance Act of 
2000 (VCAA)

The May 2005 Board remand instructed the RO to request any 
required releases and clarifying information from the veteran 
and to seek to obtain the relevant records of S.C., to 
include a Western States Caterpillar Work Assessment.  The RO 
was also advised to inform the veteran that he may 
alternatively obtain the records himself and submit them to 
the RO.  The record reflects that the RO sent correspondence 
in June 2005 asking the veteran to complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to Department of Veterans Affairs (VA), 
so that the RO could obtain the records.  The RO also advised 
the veteran that he may obtain the information and submit it 
himself in said correspondence.  In March 2006, the veteran 
responded that S.C. was neither a doctor nor an employer but 
was a coordinator for a situation where he worked on his 
assessment program.  The veteran further noted that VA 
already had all of this information.  The Board notes that 
the veteran's vocational rehabilitation records include 
records pertaining to the veteran's placement at Western 
States Caterpillar, which include references to S.C.  The 
Board also observes that a January 2006 letter notes that the 
veteran did some work at Western States Equipment Company 
three years before but had never been an employee and, 
consequently, the company did not have any employment or 
medical information for the veteran.  The RO considered the 
additional evidence and issued a Supplemental Statement of 
the Case (SSOC) in August 2006, which continued the veteran's 
current 50 percent evaluation.  Based on the foregoing, the 
Board finds that the RO complied with the Board's May 2005 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was initially sent VCAA 
notice in November 2001 with respect to his claims; however, 
such notice did not address what the evidence must show to 
establish entitlement to an increased evaluation, did not ask 
the veteran to send any evidence in his possession that 
pertained to the claim, and did not specifically address the 
element of effective date.  Nonetheless, such notice defect 
constitutes harmless error in this case as the veteran was 
later sent notification regarding such elements in April 2002 
and June 2005 and his claims were readjudicated in August 
2006.    

In correspondence dated in June 2005, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claims, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of what the evidence 
must show to establish entitlement to an increased evaluation 
for his service-connected PTSD disability as well as what the 
evidence must show to qualify for a total disability rating.  
The RO additionally explained to the veteran how VA will help 
obtain evidence with respect to his claims to include what 
evidence that VA was responsible for obtaining and what 
evidence that VA will make reasonable efforts to obtain on 
the veteran's behalf.  The RO further asked the veteran to 
send any evidence in his possession that pertained to his 
claims.  While the June 2005 VCAA notice letter did not 
specifically address the element of effective date, the Board 
notes that the April 2002 VCAA notice letter had previously 
addressed such element by explaining to the veteran that VA 
may be able to pay him from the date his claim was received 
if the requested information or evidence was received within 
one year from the date of that letter and VA decided that he 
was entitled to benefits.  Thus, the absence of such 
notification in the June 2005 VCAA notice letter was harmless 
error.  

The Board further observes that the RO provided the veteran 
with a copy of the November 2002 rating decision, the March 
2004 Statement of the Case (SOC), and the Supplemental 
Statements of the Case (SSOCs) dated in November 2004 and 
August 2006, which included a discussion of the facts of the 
claims, pertinent laws and regulations, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  In March 2006, the 
veteran indicated that he had no other information or 
evidence to give VA to substantiate his claims and asked that 
his claims be decided as soon as possible.  Therefore, the 
Board concludes that the requirements of the notice 
provisions of the VCAA have been met.

To fulfill its statutory duty to assist, the RO afforded the 
veteran with VA psychiatric examinations in January 2002 and 
February 2004 and scheduled a local hearing and 
videoconference Board hearing held in October 2004 and April 
2005, respectively.  The veteran's VA and private treatment 
records from March 2001 to April 2005 in addition to earlier 
treatment records, his employment history statements, and 
voluminous vocational rehabilitation records are also of 
record.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to this appeal that needs to 
be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  

II.	Increased Evaluation for PTSD

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  Where an increase 
in an existing disability rating based on established 
entitlement to compensation is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).   

A 50 percent rating is assigned when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders (2006).  

In order for the veteran to receive the next higher 
disability rating of 70 percent, his PTSD should more closely 
approximate occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.  Id.  

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

The veteran seeks entitlement to a disability evaluation 
higher than the currently assigned 50 percent for his 
service-connected PTSD.  

As a preliminary matter, the Board notes that the veteran is 
currently clinically diagnosed with Major Depressive Disorder 
in addition to PTSD on Axis I; however, a review of the 
medical evidence reveals that mental health examiners have 
not differentiated between symptomatology attributable to the 
veteran's service-connected PTSD and his nonservice-connected 
Major Depressive Disorder.  Accordingly, the Board will 
consider all psychiatric symptomatology demonstrated by the 
veteran as attributable to his service-connected PTSD when 
evaluating whether the veteran is entitled to an increased 
rating for the appeal period.  Mittleider v. West, 11 Vet. 
App. 181 (1998).

In the present case, the competent medical evidence of record 
shows that the veteran experiences near continuous panic or 
depression which likely affects his ability to function 
independently, appropriately, and effectively.  Indeed, 
treatment records from December 2002 to April 2005 show that 
the veteran's private and VA mental health examiners alike 
have routinely characterized his mood and/or affect as 
anxious, tense, dysphoric, or depressed and it was even noted 
that the veteran had a mild anxiety attack at a December 2004 
counseling session.  Additionally, the medical evidence 
indicates that the veteran engages in obsessional rituals 
that interfere with routine activities.  Indeed, the 
veteran's treating VA psychiatrist included an assessment of 
"PTSD with prominent hyperarousal symptoms" in an October 
2004 treatment record and the veteran reported at the October 
2004 RO hearing and the April 2005 Board hearing that he 
frequently awakens during the night to check the doors and 
locks in his house.  The medical evidence further shows that 
the veteran experiences difficulty in adapting to stressful 
circumstances in a work or worklike setting as the veteran's 
vocational rehabilitation records and treatment records show 
that he frequently had difficulty with focus and 
concentration due to stress and anxiety while working as a 
parts person at an equipment company from January to February 
of 2004.  The veteran also reported at the April 2005 Board 
hearing that he self medicates with alcohol and references to 
alcohol abuse are contained in the veteran's treatment 
records, which also suggests some difficulty in adapting to 
stressful circumstances.  

Nevertheless, the overall symptomatology associated with the 
veteran's PTSD does not more closely approximate the 
schedular criteria required for the next higher 70 percent 
disability rating.  The medical evidence does not show that 
the veteran has experienced spatial disorientation or shown 
neglect of personal appearance or hygiene due to his service-
connected PTSD.  Rather, mental health examiners during the 
course of the appeal period have consistently noted that the 
veteran was oriented, showed satisfactory to good hygiene, 
and was satisfactorily to well-groomed when he presented for 
evaluation or treatment.  The medical evidence additionally 
does not show that the veteran exhibits speech that is 
intermittently illogical, obscure, or irrelevant as a result 
of his PTSD as his mental health examiners from 2002 to 2005 
have routinely described his speech as normal, articulate, 
goal-oriented, or logical.  The Board further notes that the 
medical evidence does not show that the veteran's PTSD is 
characteristically manifested by suicidal ideation.  Although 
the veteran's mental health counselor wrote in September 2003 
correspondence that the veteran experienced suicidal ideation 
as a symptom of his PTSD and the veteran reported at the 
April 2005 Board hearing that he previously had attempted 
suicide (i.e., reportedly in 2001) and continues to have 
suicidal thoughts at times, the veteran's treatment records 
from 2001 to 2005 as well as the February 2004 VA psychiatric 
examination reveal that the veteran consistently denied 
having suicidal ideation at those times.  Moreover, the 
medical evidence does not show that the veteran's PTSD is 
characteristically manifested by impaired impulse control 
such as unprovoked periods of irritability with periods of 
violence.  While the veteran has reported at various times 
during the course of this appeal that he has problems with 
anger and the record includes his reports of an altercation 
with a police officer in late 2002 as well as participation 
in several bar fights around that time, the evidence 
generally shows that the veteran gets along well with others 
and is well liked by others, particularly in the work 
setting.  

In further regard to social relationships, the Board notes 
that the veteran reported at the April 2005 Board hearing 
that he does not have a social life, has had three previous 
marriages, and has little to no contact with his children.  
Indeed, the record reveals that the veteran has had some 
family problems to include strained relationships with his 
wife, children, and grandson during the course of this 
appeal.  The evidence also shows that the veteran experiences 
some difficulty in establishing and maintaining effective 
work relationships as the vocational rehabilitation records 
note the veteran's history of numerous short-term jobs that 
ended for various reasons to include problems that were at 
times related, at least in part, to the veteran's PTSD.  

Nonetheless, the evidence of record does not show that the 
veteran demonstrates an outright inability to establish and 
maintain effective social or work relationships.  Rather, the 
evidence shows that the veteran is able to establish and 
maintain effective relationships to some degree.  In December 
2002, for example, the veteran told his mental health 
examiner that he spent the Christmas holidays with his 
daughter.  In a November 2004 treatment record, it is noted 
that the veteran reported that he had recently enjoyed 
hunting with his grandson and, later, with friends from 
Wisconsin.  The veteran also reported at the October 2004 RO 
hearing that he spent time with a couple of friends at a bar 
that he frequents.  Furthermore, the vocational 
rehabilitation records consistently note that the veteran is 
able to get along well with his co-workers and supervisors 
despite any performance-related problems.  The veteran even 
reported at the April 2005 Board hearing that he got along 
well with the other employees at his current place of 
employment.  

Moreover, the Board notes that the veteran's mental health 
examiners have assigned GAF scores ranging from 42 to 55 from 
2001 to 2005, which indicate that the veteran has moderate to 
severe symptoms and moderate to serious impairment in social 
and occupational functioning due to his PTSD.  As previously 
explained, GAF scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers) and scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job.  The 
Board notes, however, that the medical evidence when 
considered as a whole relates that the veteran more typically 
exhibits moderate symptoms or moderate difficulty in social 
and occupational functioning related to his service-connected 
PTSD with a few friends and some conflicts with peers.  
Accordingly, such characterization more closely approximates 
the schedular criteria associated with the currently assigned 
50 percent evaluation for his PTSD.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a disability rating higher than 50 percent for the 
veteran's service-connected PTSD.  

While the veteran has reported his PTSD disability adversely 
affects his employment, such has been contemplated in the 
assignment of the current 50 percent schedular evaluation.  
The evidence does not reflect that PTSD, alone, has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2006) is not warranted.

III.	TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a).  Veterans unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

Initially, the Board notes that the veteran is service-
connected for PTSD, rated as 50 percent disabling; shrapnel 
scars, right lower leg, rated as noncompensable; and shrapnel 
scars, left lower leg, rated as noncompensable.  The combined 
disability rating is 50 percent.  Thus, his service-connected 
disabilities do not meet the criteria for a TDIU that a 
veteran must have one service-connected disability rated at 
60 percent or higher or two or more service-connected 
disabilities, with one disability rated at 40 percent or 
higher, with a combined rating of 70 percent or higher.  As 
such, the criteria for a total rating under the provisions of 
38 C.F.R. § 4.16(a) are not met.

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service- 
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
rating enunciated in 38 C.F.R. § 4.16(a), as here, an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability. 38 
C.F.R. § 4.16(b).  Therefore, the Board must evaluate whether 
there are circumstances in the veteran's case, apart from any 
non-service-connected condition and advancing age, which 
would justify a total rating based upon individual 
unemployability, due solely to the veteran's service-
connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The veteran contends that he has worked in numerous jobs for 
only short periods of time over the years and has also 
experienced periods of unemployment due to symptomatology 
related to his PTSD.  He additionally asserts that he is only 
able to maintain his current part-time employment as a 
printer cartridge reconditioner, which was secured through 
the vocational rehabilitation program at VA, because his 
employer (D.I.) is willing to make great concessions for him 
with respect to his PTSD symptoms and treatment.  Otherwise, 
he would be unable to maintain current employment.

The evidence of record, however, does not show that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, as 
required for a total disability rating.  The Board notes that 
the veteran's vocational records and treatment records show 
that he has experienced some difficulty in obtaining or 
maintaining employment due to symptoms related to his PTSD in 
addition to various other nonservice-connected disorders such 
as migraines, neck and back pain, and ankle problems prior to 
2005.  The March 2005 Special Report of Training, however, 
reveals that the veteran was considered rehabilitated when he 
successfully obtained and maintained a permanent, full-time 
position as a printer cartridge reconditioner with a salary 
of $8.50 per hour at D.I.  While it is noted that the veteran 
indicated at the April 2005 Board hearing that he was only 
employed part-time at D.I., his report that he works 30 hours 
per week at $9.00 per hour at that time clearly shows that he 
is currently able to follow a substantially gainful 
occupation.  The Board observes that according to current 
statistics provided by the U.S. Department of Commerce, 
Bureau of the Census, the poverty threshold for one person 
under the age of 65 in 2005 was $10,160.  In this case, the 
veteran's rate of pay ($9.00 per hour multiplied by 30 hours 
per week) appears to exceed the poverty threshold for one 
person.

The evidence does not show that the veteran is entitled to a 
rating higher than the currently assigned 50 percent rating 
for PTSD for reasons explained above, and the veteran does 
not contend that any problems associated with his scar 
residuals have contributed to his inability to obtain or 
maintain gainful employment.  Therefore, the Board concludes 
that the veteran is not entitled to a total disability rating 
based on individual unemployability.


Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims for an increased rating for PTSD and a TDIU.  Under 
the provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling, is denied.

Entitlement to TDIU is denied.



__________________________________________
David S. Nelson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


